Order filed August 12, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00504-CR
                                  ____________

                    LUCIOUS RAY JOHNSON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Cause No. 0263473

                                    ORDER

      Appellant is not represented by counsel on appeal.     This court is unaware
whether appellant is entitled to appointment of counsel. Accordingly, we enter the
following order.

      We ORDER the judge of the 176th District Court to immediately conduct a
hearing at which appellant and counsel for the State shall be present to determine
whether appellant desires to prosecute his appeal, and, if so, whether appellant is
entitled to appointed counsel.      The judge shall appoint appellate counsel for
appellant, if necessary. The judge shall see that a record of the hearing is made,
shall make findings of fact and conclusions of law, and shall order the trial clerk to
forward a record of the hearing and a supplemental clerk’s record containing the
findings and conclusions. Those records shall be filed with the clerk of this court
within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

      It is so ORDERED.



                                       PER CURIAM